McAllister, J. This was an action originally brought in Justice Court; by appellants against appellee, to recover for rent. On appeal to the Circuit Court, there was a trial by the court without a jury, and a finding and judgment for defendant, from which the plaintiffs took this appeal. There was evidence upon the trial tending to prove a legal defense viz., a surrender of the term of defendant and acceptance by plaintiffs before the alleged accruing of rent. The sufficiency of that evidence is now challenged by argument. But the bill of exceptions fails to show that any exception to the finding or judgment was taken, or motion for new trial made in the trial court. In such case the point made, as well as that against the form of the judgment, will be unavailing. Martin v. Foulke, 114 Ill. 206. The judgment will be affirmed. Affirmed.